                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18CR320
                                            )
      vs.                                   )
                                            )
AURTURO CEJA-CEBALLOS,                      )                   ORDER
MARK CIFUENTES,                             )
MANUEL ARROYO,                              )

                    Defendants.


      This matter is before the court on the defendant Manuel Arroyo’s unopposed
Motion to Continue Trial [100]. Counsel needs additional time to conduct plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [100] is granted, as follows:

      1. The jury trial, for all defendants, now set for March 25, 2019 is continued to
         April 29, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and April 29, 2019, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: March 1, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
